PER CURIAM.
Reversed and remanded. See Lawhorne v. State, 500 So.2d 519, 521-23 (Fla.1986) (holding that questioning of defendant about whether his six prior convictions went to trial was proper rehabilitation); Watkins v. State, 933 So.2d 1294, 1295-96 (Fla. 4th DCA 2006) (refusal to allow defendant to testify that his two, prior felony convictions were the product of guilty pleas not harmless error where defendant’s credibility at issue); Bowles v. State, 849 So.2d 465, 466 (Fla. 4th DCA 2003) (refusal to allow defendant to testify that his prior felony convictions had been resolved by guilty pleas not harmless error, as his “credibility was plainly at issue”).
BENTON, C.J., VAN NORTWICK, and SWANSON, JJ., concur.